  Case 3:21-cv-00623-AC        Document 1   Filed 04/25/21   Page 1 of 22




Michael Fuller, OSB No. 09357
OlsenDaines
US Bancorp Tower
111 SW 5th Ave., Suite 3150
Portland, Oregon 97204
michael@underdoglawyer.com
Direct 503-222-2000

Justin Baxter, OSB No. 992178
Baxter & Baxter, LLP
8835 SW Canyon Lane, Suite 130
Portland, Oregon 97225
justin@baxterlaw.com
Direct 503-297-9031

Kelly D. Jones, OSB No. 074217
kellydonovanjones@gmail.com
Direct 503-847-4329

Of Attorneys for Plaintiff


                  UNITED STATES DISTRICT COURT

                         DISTRICT OF OREGON

                         PORTLAND DIVISION


SAPRINA ODLE                          Case No. 3:21-cv-623
individually and on
behalf of all others                  CLASS ACTION
                                      COMPLAINT
                   Plaintiff
                                      Auto-Warranty Robocalls
      vs                              Telephone Consumer Protection Act
                                      (47 U.S.C. § 227)
PALMER
ADMINISTRATIVE                        Demand for Jury Trial
SERVICES, INC., N.C.W.C.,
INC., and DOES 1-10

                   Defendants



 CLASS ACTION COMPLAINT – Page 1 of 22
    Case 3:21-cv-00623-AC          Document 1      Filed 04/25/21     Page 2 of 22




                                 INTRODUCTION

                                             1.

          Auto-warranty robocalls were the top unwanted call complaint

filed by American consumers with the FCC last year, and the trend

continues into 2021.1

                                             2.

          Ms. Odle is an Oregon consumer. Over the past several years, Ms.

Odle’s cell phone has been blown up with over 150 unwanted robocalls

trying to sell her Palmer extended auto-warranties. Ms. Odle repeatedly

asked Palmer to stop calling her. The robocalls did not stop.

                                             3.

          Having no other choice, Ms. Odle now files this class action to get

the robocalls to stop once and for all, and to recover $1,500 per call for

each Oregon consumer who received an unwanted robocall from

defendants over the past four years.




1   https://www.fcc.gov/fcc-data-spotlighttop-five-unwanted-call-complaints

CLASS ACTION COMPLAINT – Page 2 of 22
 Case 3:21-cv-00623-AC       Document 1    Filed 04/25/21   Page 3 of 22




                            BACKGROUND

                                     4.

      Plaintiff brings this putative class action on behalf of herself and

similarly situated Oregonians to enforce the privacy protections of the

Telephone Consumer Protection Act (TCPA), and to seek redress for

defendants’ harassing, unsolicited, and unlawful calls soliciting

extended auto warranties and other products and services using an

artificial or prerecorded voice.

                                     5.

      After years of failed effort to stop the incessant illegal calls from

defendants, exhausted and devoid of any other options, plaintiff and her

counsel have decided to devote further time and resources to seek relief

from this Court on behalf of themselves and their fellow Oregonians.

                                     6.

      The TCPA was enacted by Congress in 1991 in response to

widespread public outrage about the proliferation of intrusive nuisance

telemarketing practices. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct.

740, 745 (2012).




CLASS ACTION COMPLAINT – Page 3 of 22
 Case 3:21-cv-00623-AC       Document 1     Filed 04/25/21   Page 4 of 22




                                     7.

      With limited exceptions, the TCPA makes it unlawful for any

person to make any call, other than a call made for emergency purposes

or made with the prior express consent of the called party, using an

artificial or prerecorded voice to any telephone number assigned to a

cellular telephone service. 47 U.S.C. § 227(b)(1)(A). With limited

exceptions, the TCPA also makes it unlawful for any person to initiate

any telephone call to any residential telephone line using an artificial or

prerecorded voice to deliver a message without the prior express consent

of the called party. 47 U.S.C. § 227(b)(1)(B). Under its delegation of

authority to implement rules under the TCPA, the FCC promulgated

regulations for telemarketing calls that require a party to obtain

“express written consent” prior to making calls using a prerecorded or

artificial voice. 47 C.F.R. § 64.1200(a)(1)-(2). The FCC rule defines

“express written consent” as “an agreement, in writing, bearing the

signature of the person called that clearly authorizes the seller to deliver

or cause to be delivered to the person called advertisements or

telemarketing messages using an automatic telephone dialing system or

an artificial or prerecorded voice, and the telephone number to which

the signatory authorizes such advertisements or telemarketing

messages to be delivered.” 47 C.F.R. § 64.1200(f)(8).




CLASS ACTION COMPLAINT – Page 4 of 22
 Case 3:21-cv-00623-AC      Document 1       Filed 04/25/21     Page 5 of 22




                                     8.

      The TCPA provides a private cause of action for individuals to

enjoin and to seek $500 for each call made in violation of § 227(b)(1), or

$1,500 for each call made willfully or knowingly in violation of

§ 227(b)(1). See 47 U.S.C. § 227(b)(3).

                                     9.

        For a person or entity to “make” a call under the TCPA, the

person or entity must either (1) directly make the call or (2) have an

agency relationship with the person who made the call. Gomez v.

Campbell-Ewald Co., 768 F.3d 871, 877-79 (9th Cir. 2014).

                                     10.

      Under federal common law agency principles, there are multiple

ways to establish an agency relationship, including express actual

authority,   implied   actual   authority,     apparent       authority,   and

ratification. See Restatement (Third) of Agency.




CLASS ACTION COMPLAINT – Page 5 of 22
 Case 3:21-cv-00623-AC      Document 1     Filed 04/25/21   Page 6 of 22




                 JURISDICTION AND THE PARTIES

                                     11.

       This Court has jurisdiction under 28 U.S.C. § 1331 because the

TCPA, 47 U.S.C. § 227, is a federal consumer protection statute.

                                     12.

       Venue is appropriate in this District under 28 U.S.C. § 1391(b),

and this Court has personal jurisdiction over defendants, because

defendants conduct a significant amount of business transactions within

this District, the wrongful conduct giving rise to this action occurred in,

was directed to, or emanated from this District, and plaintiff resides in

this District.

                                     13.

       Plaintiff is a natural person who lives in and is domiciled in

Oregon.

                                     14.

       Defendant Palmer Administrative Services, Inc. (Palmer) is a

Delaware incorporated entity, with a principal place of business located

at 3430 Sunset Avenue, in Ocean, New Jersey 07712. Palmer is

registered with the Oregon Secretary of State in order to conduct its

business in Oregon, and its registered agent in Oregon is Registered

Agents Inc. located at 5305 River Road North, Suite #B, Keizer, Oregon

97303.



CLASS ACTION COMPLAINT – Page 6 of 22
 Case 3:21-cv-00623-AC     Document 1     Filed 04/25/21   Page 7 of 22




                                    15.

      Palmer conducts significant business in Oregon, including by

making or authorizing calls to Oregonians using an artificial or

prerecorded voice in violation of the TCPA to market its products and

services, causing harm to plaintiff and the putative class members that

Palmer knows is likely to be suffered here in Oregon.

                                    16.

      Defendant N.C.W.C, Inc. (NCWC) is a sister entity of Palmer,

with a principal place of business at the same address as Palmer at 3430

Sunset Avenue, in Ocean, New Jersey 07712. Palmer and NCWC share

common ownership and management, including Michael Shaftel.

NCWC conducts significant business in Oregon, including by making or

authorizing calls to Oregonians using an artificial or prerecorded voice

in violation of the TCPA to market its or Palmer’s products and services,

causing harm to plaintiff and the putative class members that Palmer

knows is likely to be suffered here in Oregon.




CLASS ACTION COMPLAINT – Page 7 of 22
 Case 3:21-cv-00623-AC      Document 1    Filed 04/25/21   Page 8 of 22




                                    17.

      Upon information and belief, Does 1-10 are yet-to-be-identified

persons or entities that Palmer or NCWC contracted with, engaged,

directed, or authorized to make calls to plaintiff and the putative class

members, as set forth in more detail in this complaint, to market

Palmer’s or NCWC’s products and services. Does 1-10 conduct

significant business in Oregon, including by intentionally and expressly

making calls using an artificial or prerecorded voice in violation of the

TCPA to market Palmer’s or NCWC’s products and services, causing

harm to plaintiff and the putative class members that they know is

likely to be suffered here in Oregon.




CLASS ACTION COMPLAINT – Page 8 of 22
 Case 3:21-cv-00623-AC     Document 1     Filed 04/25/21   Page 9 of 22




             ADDITIONAL FACTUAL ALLEGATIONS

                                    18.

      Palmer offers and sells extended auto warranties and other

products and services to American consumers, including to Oregon

residents. Palmer generally relies on third party telemarketing agents

that it, or its sister entity NCWC, engages to execute telemarketing

campaigns by making calls to market or sell Palmer’s or NCWC’s

products and services.

                                    19.

      NCWC in a common enterprise with its sister entity Palmer to

market and sell Palmer’s, or its own, extended auto warranties or other

products and services to American consumers, including to Oregon

residents. NCWC generally relies on third party telemarketing agents

that it engages to execute telemarketing campaigns by making calls to

market or sell Palmer’s, or its own, products and services.




CLASS ACTION COMPLAINT – Page 9 of 22
 Case 3:21-cv-00623-AC      Document 1    Filed 04/25/21   Page 10 of 22




                                    20.

      Palmer’s and NCWC’s telemarking campaigns have unlawfully

invaded the privacy of countless American consumers, hundreds of

which of which have submitted complaints about Palmer’s and NCWC’s

unlawful practices. See, e.g.,

https://www.bbb.org/us/nj/ocean/profile/extended-warranty-contract-

service-companies/palmer-administrative-services-0221-

90163943/customer-reviews;

https://www.bbb.org/us/nj/allenhurst/profile/auto-warranty-

processing/ncwc-inc-0221-11001474.

                                    21.

      In 2015, Palmer, NCWC, and one of their telemarketing agents,

Got Warranty, Inc., were sued in a class action lawsuit in the Northern

District of West Virginia titled Mey v. Got Warranty, Inc., Ganna

Freiberg, N.C.W.C., Inc., and Palmer Administrative Services, Inc., Case

No. 5:15-cv-00101-JPB-JES (Mey Class Action). Inter alia, the Mey

Class Action alleged that Palmer, NCWC, and Got Warranty, Inc.

violated § 227(b)(1) of the TCPA by “initiating a telephone call using an

automated dialing system or prerecorded voice to Plaintiff’s telephone

numbers assigned to a cellular telephone service, or (b) by the fact that

others caused the initiation of those calls on its behalf.” Mey Class

Action, Doc. 108 ¶ 65.



CLASS ACTION COMPLAINT – Page 10 of 22
 Case 3:21-cv-00623-AC      Document 1     Filed 04/25/21     Page 11 of 22




                                     22.

      The Mey Class Action resulted in a class settlement (Mey Class

Settlement), which was preliminarily approved by the court on April 6,

2017, certified a class including “[a]ll persons or entities in the United

States to whom Got Warranty, Inc., or any third parties on its behalf,

sent telemarketing calls promoting the goods or services of Defendants

[Palmer and NCWC] at any time from August 6, 2011 to February 27,

2015,” and authorized a $650,000 class settlement fund. The Mey Class

Settlement was granted final approval in a judgment entered on July

26, 2017. Mey Class Action, Doc. 149.

                                     23.

      Despite the Mey Class Settlement, Palmer and NCWC continued

or resumed their illegal telemarketing campaigns marketing their

extended auto warranties by targeting Oregon residents like plaintiff

with unsolicited, unwanted, and harassing calls using a prerecorded or

artificial voice without the consent of the called parties.




CLASS ACTION COMPLAINT – Page 11 of 22
 Case 3:21-cv-00623-AC      Document 1    Filed 04/25/21   Page 12 of 22




                                    24.

         Palmer and NCWC and their telemarketing agents have altered

their unlawful telemarketing campaigns to make it more difficult for

consumers to be able to hold them accountable, through the use of phone

number spoofing technology or similar tactics which make it nearly

impossible for the recipients to discover the identity of the caller(s)

without formal legal discovery. See https://www.fcc.gov/spoofing. These

tactics also increase Palmer and NCWC’s profits, because calls from

numbers with local area codes are much more likely to be answered by

the recipients and calls from different numbers are nearly impossible to

block.

                                    25.

         Plaintiff began receiving repeated and continuous calls to her

cellular (cell) phone number 541-530-XXXX from various phone

numbers she did not recognize in 2017. Since February 28, 2017,

plaintiff has received more than 150 of these calls. Plaintiff’s caller

identification on her cell phone indicated that these calls were being

made from a myriad of different phone numbers, mostly with Oregon

area codes.




CLASS ACTION COMPLAINT – Page 12 of 22
 Case 3:21-cv-00623-AC     Document 1     Filed 04/25/21   Page 13 of 22




                                    26.

      On many occasions, plaintiff answered the calls. Each and every

time she answered, she was presented with a prerecorded or artificial

voice message soliciting extended auto warranties and stating that she

should “dial 1” to speak with an operator or “dial 2” if she wanted her

number removed, or similar language.

                                    27.

      On multiple occasions when plaintiff answered the calls, she

would “dial 2” on her phone as directed, yet the calls would not stop. On

many other occasions, plaintiff would “dial 1” on her phone after the

prerecorded or artificial voice prompt and she would be connected to a

live agent. The live agent would then attempt to sell her an extended

auto warranty offered by Palmer or NCWC. On many other calls that

plaintiff answered and “dialed 1” to speak with an agent after the

prerecorded or artificial voice prompt, she would request that the calls

stop and that she be taken off the calling list. However, the live agent

who she was connected to would simply hang up on her. On at least one

occasion the live agent called her a nasty name and then hung up on

her. On at least one occasion plaintiff requested information about the

extended warranties and the company behind the calls and the agent

stated that the call was in regard to extended auto warranties offered

by Palmer and NCWC.



CLASS ACTION COMPLAINT – Page 13 of 22
 Case 3:21-cv-00623-AC      Document 1     Filed 04/25/21   Page 14 of 22




                                     28.

      On many occasions plaintiff would not be able to answer the calls,

and on each of these occasions one of multiple versions of a prerecorded

or artificial voice message would be left on plaintiff’s voicemail. When

plaintiff listened to each these messages, she heard a prerecorded or

artificial voice consistent with the prerecorded or artificial voice

messages that played when plaintiff answered the calls, marketing

extended auto warranties.

                                     29.

      Because plaintiff’s caller identification indicated that these calls

were from different numbers, with mostly Oregon area codes, plaintiff

was unable to block the calls or to identify the caller or discern the

nature of the call, before answering the calls or listening to the messages

featuring a prerecorded or artificial voice.

                                     30.

      Plaintiff has never given her written express consent, nor any

form of consent, for any person or entity, including defendants, to make

calls to her phone number using a prerecorded or artificial voice.




CLASS ACTION COMPLAINT – Page 14 of 22
 Case 3:21-cv-00623-AC       Document 1     Filed 04/25/21   Page 15 of 22




                                      31.

         Plaintiff has suffered a concrete injury-in-fact and has standing

because defendants’ unlawful and unsolicited telemarketing calls using

a prerecorded or artificial voice at issue here without her consent

“present the precise harm and infringe the same privacy interests

Congress sought to protect in enacting the TCPA” and “by their nature,

invade the privacy and disturb the solitude of their recipients.” Van

Patten v. Vertical Fitness Grp., Ltd. Liab. Co., 847 F.3d 1037, 1043 (9th

Cir. 2017). Moreover, plaintiff was personally affected by these

unwanted calls as she has been frustrated and distressed by her

inability to stop the calls, and the calls have invaded her privacy and

have disrupted her daily activities and the peaceful enjoyment of her

personal and professional life.

                                      32.

         Palmer and NWC are directly or vicariously liable for the calls

made to plaintiff and the putative class members under federal common

law agency principles, including express actual authority, implied

actual     authority,   apparent   authority,   and/or   ratification.   See

Restatement (Third) of Agency; In re Joint Petition Filed by Dish

Network, LLC, 28 F.C.C. Rcd. 6574, 6574 (2013).




CLASS ACTION COMPLAINT – Page 15 of 22
 Case 3:21-cv-00623-AC         Document 1      Filed 04/25/21    Page 16 of 22




                                         33.

      Palmer and NCWC either directly initiated the calls in violation

of the TCPA as described in this complaint, or contracted with,

authorized, or directed one or more of the Doe defendants to make the

calls on Palmer’s or NCWC’s behalf to market their products or services.

Palmer and NCWC (1) expressly or impliedly authorized their

telemarketing agents to make calls using a prerecorded or artificial

voice without the consent of the called parties; and/or (2) ratified their

telemarketing agents’ use of a prerecorded or artificial voice without

consent   of   the   called    parties     through   acquiescence     in   their

telemarketing        agents’     calling       practices    by       remaining

silent and continuing to accept the benefits of telemarketing agents’

tortious conduct in violation of the TCPA despite knowing what their

telemarketing agents’ were doing or, at the least, remaining willfully

ignorant by knowing of facts that would have led a reasonable person to

investigate further but failing to do so ; and/or (3) Palmer’s or NCWC’s

telemarketing agents acted with apparent authority in making the calls

because the recipients of the calls, including plaintiff, reasonably

believed that the calls were being made by Palmer or NCWC, or on

behalf of Palmer or NCWC, because Palmer and NCWC’s goods and

services were what was being marketed in the calls.




CLASS ACTION COMPLAINT – Page 16 of 22
 Case 3:21-cv-00623-AC      Document 1      Filed 04/25/21   Page 17 of 22




             FRCP 23 CLASS ACTION ALLEGATIONS

                                      34.

      Under FRCP 23, plaintiff brings this action on behalf of herself

and all other similarly situated individuals. The class is initially defined

as: (1) all individuals that have phone numbers with an Oregon area

code (503, 541, 971, or 458) to whom a call was made or initiated by or

on behalf of Palmer or NCWC; (2) on or after February 28, 2017; (3)

promoting, marketing, soliciting, or selling Palmer’s or NCWC’s

products or services; (4) where such call featured an artificial or

prerecorded voice; (5) where defendants do not have any current record

of prior express written consent to place such calls at the time the calls

were made. The following persons and entities are excluded from the

class: (1) any judge or magistrate presiding over this action and

members of their families; (2) defendants, defendants’ subsidiaries,

parents, successors, predecessors, and any entity in which defendants

have a controlling interest; (3) defendants’ current or former employees,

officers, and directors; (4) persons who properly execute and file a timely

request for exclusion from the class; (5) persons whose claims in this

matter have been finally adjudicated on the merits or otherwise

released; (6) plaintiff’s counsel and defendants’ counsel; and (7) the legal

representatives, successors, and assigns of any such excluded persons.




CLASS ACTION COMPLAINT – Page 17 of 22
 Case 3:21-cv-00623-AC     Document 1     Filed 04/25/21   Page 18 of 22




                                    35.

      A class action is proper under FRCP 23(a) because based on

information and belief and the investigation by plaintiff’s counsel, to be

confirmed through defendants’ records, the class consists of thousands

of individuals. Therefore, joinder of all members is impracticable.

                                    36.

      This action can be maintained as a class action under FRCP 23(a)

and (b) because there are questions of law and fact, and answers to those

questions that are common to the class members and predominate over

any questions relating to individual class members, including but not

limited to:

   a) Whether defendants made calls to plaintiff and the other class

      members using a prerecorded or artificial voice;

   b) Whether defendants’ calls to plaintiff and the other class

      members violated the TCPA;

   c) Whether Palmer and NCWC are directly or vicariously liable for

      the unlawful calls made by their telemarketing agents; and

   d) Whether plaintiff and the other class members are entitled to

      trebled statutory damages based on of defendants’ conduct.




CLASS ACTION COMPLAINT – Page 18 of 22
 Case 3:21-cv-00623-AC     Document 1     Filed 04/25/21   Page 19 of 22




                                    37.

      Plaintiff’s claim is typical of the claims of the class members,

based on the same factual circumstances, the same statute, and the

same unlawful conduct—defendants’ unlawful telemarketing campaign

using a prerecorded or artificial voice without consent—which was

uniformly directed toward plaintiff and the other class members, and

plaintiff’s and the other class members’ statutory damages will be

calculated uniformly based on the number of calls they received.

                                    38.

      Plaintiff will fairly and adequately represent and protect the

interests of the other class members. Plaintiff has no interest

antagonistic to those of the other class members, and there are no

defenses that would be unique to plaintiff. Plaintiff has retained

nationally known and locally respected counsel experienced in class

action litigation and TCPA litigation to further ensure such

representation and protection of the class. Plaintiff and her counsel

intend to prosecute this action vigorously and have the resources

necessary to successfully try this case to judgment.




CLASS ACTION COMPLAINT – Page 19 of 22
 Case 3:21-cv-00623-AC      Document 1     Filed 04/25/21   Page 20 of 22




                                     39.

      A class action is superior to other available methods for the fair

and efficient adjudication of this controversy. Absent class-wide

adjudication, members of the class are without effective recourse.

Because of the relatively small monetary value of each individual class

member’s claim, few, if any, class members could afford to prosecute an

individual action against defendants. Even if the class members could

sustain individual litigation, it would still not be preferable to a class

action, because individual litigation would increase the delay and

expense to all parties due to the complex legal and factual controversies

presented in this complaint. Plaintiff’s counsel is unaware of other

litigation concerning the controversy. It is desirable to concentrate

litigation of the claim in this forum for judicial economy and consistency.

Moreover, a class action presents far fewer management difficulties and

provides the benefits of single adjudication, economy of scale, and

comprehensive supervision by a single court. Furthermore, the common

questions of law and fact in this case can be readily answered with

common proof, primarily from defendants’ own records.




CLASS ACTION COMPLAINT – Page 20 of 22
 Case 3:21-cv-00623-AC      Document 1      Filed 04/25/21   Page 21 of 22




                          CLAIM FOR RELIEF

                  – Violations of 47 U.S.C. § 227(b)(1) –

                                      40.

       Palmer, NCMC, or their agents made telemarketing calls to

phone numbers belonging to plaintiff and the other class members using

a prerecorded or artificial voice without their prior express consent, in

violation of § 227(b)(1)(A)(iii) and § 227(b)(1)(B).

                                      41.

       Under § 227(b)(3), plaintiff and the class members are each

entitled to a minimum of $500, and up to $1,500 if defendants’ conduct

is found to be willful or knowing, for each call made by any of the

defendants in violation of § 227(b)(1)(A)(iii) or § 227(b)(1)(B).

                                      42.

       Under § 227(b)(3), plaintiff and the class members request an

order enjoining defendants from engaging in further conduct in violation

of § 227(b)(1).

                                      43.

       Demand for jury trial.




CLASS ACTION COMPLAINT – Page 21 of 22
 Case 3:21-cv-00623-AC      Document 1     Filed 04/25/21    Page 22 of 22




                        PRAYER FOR RELIEF

       On behalf of herself and the Class, plaintiff seeks relief as follows:

A.     An order under FRCP 23 certifying this case as a class action,

appointing plaintiff as the class representative, and appointing

plaintiff’s counsel as counsel for the class;

B.     An order and judgment in favor of plaintiff and the class members

against defendants for statutory damages in the maximum allowed

under 47 U.S.C. § 227(b)(3), and for maximum allowable pre-judgment

and post-judgment interest;

C.     An order enjoining defendants from engaging in future

telemarketing in violation of the TCPA; and

D.     For any other relief this Court may determine is fair and proper.



April 25, 2021

                                   RESPECTFULLY FILED,

                                   s/ Michael Fuller
                                   Michael Fuller, OSB No. 09357
                                   Lead Trial Attorney for Plaintiff
                                   OlsenDaines
                                   US Bancorp Tower
                                   111 SW 5th Ave., Suite 3150
                                   Portland, Oregon 97204
                                   michael@underdoglawyer.com
                                   Direct 503-222-2000




CLASS ACTION COMPLAINT – Page 22 of 22
